565 F.2d 1321
GOVERNMENT OF the CANAL ZONE, Plaintiff-Appellee,v.Manuel TOBAR T. (Tobar), Defendant-Appellant.
No. 77-5404

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1978.
Horace P. Rowley, III, New Orleans, La.  (court-appointed), for defendant-appellant.
Frank J. Violanti, U. S. Atty., Wallace D. Baldwin, Asst. U. S. Atty., Balbao, Canal Zone, for plaintiff-appellee.
Appeal from the United States District Court for the District of the Canal Zone.
Before GOLDBERG, CLARK and FAY, Circuit Judges.
PER CURIAM:


1
Manuel Tobar pled guilty to the charge of burglary enhanced by the Canal Zone's habitual criminal statute, Title 6 Canal Zone Code § 113.  When pleading guilty, appellant was wrongly advised that the maximum allowable sentence was fifteen years when it is life imprisonment.  Rule 11(c)(1), Federal Rules of Criminal Procedure, mandates that a defendant pleading guilty be advised of the maximum sentence allowed by law.


2
Because the district court failed to comply with Rule 11 in accepting Tobar's guilty plea, Tobar must be allowed to plead anew.  Sierra v. Government of Canal Zone, 5 Cir. 1977, 546 F.2d 77; McCarthy v. United States, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969); see United States v. Journet, 2 Cir. 1976, 544 F.2d 633.


3
REVERSED AND REMANDED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I